 In the Matter Of IRVINGTON VARNISH & INSULATOR COMPANY, EM-PLOYERandDISTRICT #47 INTERNATIONAL ASSOCIATION OF MACHIN-ISTS, PETITIONERCase No. 2-RC-946.-Decided Jvnie 8, 1949DECISIONANDORDERUpon a petition duly filed, a hearing in this matter was held beforeDaniel J. Sullivan, hearing officer of the National Labor RelationsBoard.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner and the Intervenor, Local 1310, Paint Varnish andAllied Products Union, AFL, are labor organizations claiming torepresent employees of the Employer.3.For reasons stated hereinafter, no question affecting commerceexists concerning the representation of employees of the Employer,within the meaning of Section 9 (c) (1) and Section 2 (6) and (7)of the Act.'The Petitioner desires to represent all carpenters, sheet metalworkers, and pipe fitters at the Employer's plant presently representedby the Intervenor.Petitioner would add these categories to its estab-lished 'unit of tool and die makers, machinists, millwrights, electri-cians, and their respective apprentices, or, in the alternative, it seeks aseparate craft unit for each of these three categories.The Intervenor,relying on bargaining history, contends that the proposed severancefrom its unit is improper.The Employer does not take any positionregarding the transfer of the requested categories from one bargainingunit to the other, but objects to the Petitioner's alternative requestfor the establishment of three separate units.' In view of our finding with respect to the requestedunit,we find It unnecessary toresolve the contractbar issueraised by the Intervenor84 N. L. R. B., No. 5.25 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer manufactures electrical insulating materials, var-nishes, coated fabric and papers, mechanical specialties, resins, andthermoplastic extrusions, with its principal office in Irvington, NewJersey, and plants at Irvington and Newark, New Jersey.Theseplants, though approximately 10 miles apart, are conducted as a single,unified operation.Products processed at one plant are frequently sentto the other plant for further processing.Transfer of personnel be-tween the plants, both permanent and temporary, is frequent. Super-visors at each plant have under their jurisdiction employees in theother plant.Since 1941, the Intervenor has represented on a two-plant basisthe production and certain unskilled and skilled maintenance em-ployees, all under the general maintenance foreman, including,interalia,painters, carpenters, sheet metal workers, and pipe fitters.Onthe other hand, since 1942, the Petitioner has represented certain mis-cellaneous skilledmaintenance employees, including tool and diemakers, machinists, millwrights, electricians, and their respective ap-prentices, none of whom are under the general maintenance foreman.The Petitioner now desires to expand this unit to include the employeessought in this proceeding, who constitute the remaining maintenanceemployees under the general maintenance foremanexcept painters.The record discloses that sheet metal workers, carpenters, and pipefitters - are employed in the maintenance department at both of theEmployer's plants in both "A" and"B'I' categories. The employees inthe "A" category are more skilled than those in the "B" category ;the "B" category employees possess some experience in the work andThere are four employees in each of the three afore-mentioned tradecategories.All these employees are under the supervision of the gen-eral maintenance foreman who also supervises such workers and jan-itors, porters, painters, guards, and watchmen.There is no inter-vening supervisor between him and the employees in question.Thethree categories include workers considerably more skilled than aver-age production workers, but less skilled than the machinists and diemakers presently represented by the Petitioner.It also appears thatthe employees in question lack the requisite skills and are not requiredto exercise the skills appertaining to their respective craft designa-tions.We find, therefore, that these employees are not craftsmenwithin the traditional definition of that term.Upon the basis of the foregoing facts and upon the entire recordin the case, we are of the opinion that the grouping sought by thePetitioner is neither a pure craft unit nor a departmental unit, nordoes it conform to any functional division of the plant.We perceive, IRVINGTON VARNISH & INSULATOR COMPANY27therefore, no justification in the present instance for severing fromthe existing unit this heterogeneous group of employees, together orsingly.Accordingly, we find the proposed unit is inappropriate andshall therefore dismiss the petition herein.ORDERIT is HEREBY ORDEREDthat the petition filed herein'be, 'and it herebyis, dismissed.-